286 F.2d 428
Reynold K. HUGHES, d.b.a. Fayette Stock Farm, for the Use and Benefit of Tennessee Farmers Mutual Insurance Company, Plaintiff and Appellant,v.DOANE AGRICULTURAL SERVICE, INC., Defendant and Appellee.DOANE AGRICULTURAL SERVICE, INC., for the Use and Benefit of St. Paul Mercury Indemnity Company, Defendant and Appellant,v.Reynold K. HUGHES, d.b.a. Fayette Stock Farm, Plaintiff and Appellee.
No. 14189.
No. 14190.
United States Court of Appeals Sixth Circuit.
December 14, 1960.

William I. McLain, Memphis, Tenn., and William F. Kirsch, Jr., Memphis, Tenn., Ramsay Wall, Frierson M. Graves, Jr., Memphis, Tenn., Shepherd, Heiskell, Williams, Beal & Wall, Memphis, Tenn., and Owens & McLain, Memphis, Tenn., on briefs, for Reynold K. Hughes, etc.
Robert M. Burton, Memphis, Tenn., Leo Bearman, Memphis, Tenn., on briefs, for Doane Agricultural Service, Inc.
Before McALLISTER, Chief Judge, and WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
These two appeals were from a judgment rendered by the District Court in a single action involving the same parties and were heard together by this Court upon oral arguments, briefs and the record.


2
In our opinion, the findings of fact adopted by District Judge Boyd are supported by substantial evidence. We agree with his conclusions of law.


3
The judgment of the District Court is, therefore, affirmed.